Citation Nr: 9931292	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  97-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a lung condition, 
to include lung cancer and a pulmonary granuloma, as 
secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.  This appeal arises from a September 1996 
rating decision of the Roanoke, Virginia, regional office 
(RO) which determined the claims of service connection for 
lung cancer (subsequently rephrased as a lung condition) and 
peripheral neuropathy as secondary to exposure to Agent 
Orange were not well grounded.  The veteran was mailed notice 
of the decision on October 10, 1996.  The notice of 
disagreement was received in May 1997.  The statement of the 
case was issued in May 1997.  
A timely substantive appeal was received on October 16, 1997.  
See 38 C.F.R. 
§ 20.305 (1999).  


REMAND

The veteran's May 1997 notice of disagreement was submitted 
on a VA Form 9 (Appeal to Board of Veterans Appeals).  In 
completing the VA Form 9, he requested that he be scheduled 
for a personal hearing before a member of the Board of 
Veterans' Appeals (Board) at the RO.  However, on his 
Substantive Appeal (VA Form 9) received in October 1997, the 
veteran indicated that he did not wish to appear before a 
member of the Board.  A letter was mailed to the veteran in 
November 1997 wherein the RO inquired as to whether or not he 
wanted a personal hearing on his appeal.  The letter 
contained no information as to how the appeal would proceed 
if he did not respond to the inquiry.  No reply was received.

Inasmuch as the record was unclear as to whether or not the 
veteran wished to have a personal hearing before a member of 
the Board, the veteran was mailed a letter on September 13, 
1999, which requested an answer to that question.  If he did 
not respond within 30 days from the date of the letter, the 
veteran was informed that the Board would assume that he 
continued to want a hearing before a member of the Board, and 
that his appeal would be remanded for the purpose of 
scheduling him for a hearing before a member of the Board at 
the RO.  To date, the veteran has not responded to the 
September 1999 letter.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

The RO should schedule the veteran for a 
personal hearing before a traveling 
member of the Board at the RO.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 
12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.  The Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


